7 Ill. App.3d 734 (1972)
288 N.E.2d 515
LEWIS REALTY COMPANY, INC., Plaintiff-Appellee,
v.
LINDA SMITH, Admrx. of the Estate of Alma Hurst, Deceased, Defendant-Appellant.
No. 71-321.
Illinois Appellate Court  Fifth District.
September 29, 1972.
Rehearing denied November 3, 1972.
Bernard & Davidson, of Granite City, (G. Edward Moorman, of counsel,) for appellant.
Vuagniaux & Metzger, of Edwardsville, (Donald L. Metzger, of counsel,) for appellee.
Judgment affirmed.
Mr. JUSTICE CREBS delivered the opinion of the court:
The plaintiff, Lewis Realty Co., Inc., brought an action in the Circuit *735 Court of Madison County, for specific performance of a contract for the sale of land located in Edwardsville.
The controversy involved a check made by the plaintiff payable to the defendant's decedent in the amount of $600.00. On the reverse side of the check were the words: "Down Payment on Parcel of Land at End of Minn. St. 165 x 245 Except Part So. East. of Small Water Course  Purchase Pr. 6000.00." After the evidence had been presented the Circuit Court entered an order directing the defendant to convey the real estate to the plaintiff.
The defendant has appealed contending that the check and the notation on the back thereof does not constitute a contract for the sale of real estate sufficiently complete to be enforceable under the Statute of Frauds. We find that the judgment of the Circuit Court was not against the manifest weight of the evidence, that no error of law appears, and that an opinion in this case would have no precedential value.
We therefore affirm the judgment of the Circuit Court in accordance with Supreme Court Rule 23.
Judgment affirmed.
EBERSPACHER, P.J., and JONES, J., concur.